Citation Nr: 1114166	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  04-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression, anxiety and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, Type II, (DM) to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The appellant served on active duty from November 1969 to December 1971.  The appellant served aboard the U.S.S. PITKIN COUNTY from September 1, 1970 to September 1, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims of entitlement to service connection for PTSD, DM and a skin disorder, claimed as a rash.  Later in March 2003, the appellant submitted a notice of disagreement with these denials and timely perfected his appeal in April 2004.

On his April 2004 VA Form 9 [Substantive Appeal], the appellant requested a Board Central Office hearing.  He was scheduled for this hearing on August 20, 2004.  In June 2004, the appellant informed the Board that he would be unable to attend his hearing.  See Veteran's Correspondence, June 10, 2004.  The appellant did not request that his hearing be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In August 2007, these claims came before the Board.  At that time, the Board denied the appellant's claims of entitlement to service connection for PTSD and a skin condition and remanded his claim of entitlement to service connection for DM, to include as secondary to herbicide exposure, for additional evidentiary development.  Thereafter, the appellant filed a Notice of Appeal with the United States Court of Appeals for Veterans Claims (the Court) indicating his disagreement with the denial of his claim for PTSD.  The Court issued a September 2008 Order vacating, in part, the August 2007 Board decision that denied his claim for PTSD and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.

In November 2009, in accordance with the Court's Order, the Board remanded the appellant's claim of entitlement to service connection for PTSD for additional evidentiary development.
Additional evidence was submitted to VA following the September 2010 Supplemental Statement of the Case.  The appellant specifically waived agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2010).  Thereafter, the appellant submitted additional evidence in February 2011, without a waiver of AOJ consideration.  This lack of waiver is irrelevant however, as the evidence submitted is duplicative of evidence already associated with the appellant's VA claims file.  Accordingly, the appellant is not prejudiced by review of this newly submitted evidence.

Clarification of Issue on Appeal

The appellant originally filed a claim of entitlement to service connection for PTSD.  As is discussed in more detail below, the medical evidence of record indicates that the appellant has been diagnosed with an anxiety disorder and depression; he has not been diagnosed with PTSD.  Although not claimed by the appellant, the Board is expanding his original claim to include all anxiety disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The issue of entitlement to service connection for DM, to include as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The appellant does not have a current diagnosis of PTSD.

2.  The preponderance of the evidence is against a finding that the appellant currently suffers from an acquired psychiatric disorder that is the result of a disease or injury in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter dated in December 2002 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  A notice letter dated in January 2010 informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records, VA medical records, and Social Security Administration (SSA) records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the appellant participated in a VA examination in May 2010 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Additionally, the Board finds there has been substantial compliance with its November 2009 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the appellant for a medical examination and the appellant attended that examination.  The AMC also obtained the appellant's SSA records.  The AMC later issued a Supplemental Statement of the Case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that he currently suffers from a mental disorder that is the result of a disease or injury he suffered while in active duty service.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD in particular requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

Analysis - PTSD

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f) (2010).

Review of the medical evidence of record does not reveal that the appellant has a current diagnosis of PTSD.  During the May 2010 VA mental disorders examination, the VA examiner diagnosed the appellant with depressive disorder and psychotic disorder, both not otherwise specified (NOS).  The VA examiner further noted that the appellant's reported stressors did not appear to meet the spirit of Criterion A for PTSD.  For example, the appellant reported seeing human trophies and hearing tapes of firefights from other soldiers.  Though these events might be distressing, they would not constitute a personally life-endangering experience.  Furthermore, the appellant uniformly did not report the requisite sense of intense fearfulness or helplessness with respect to any of the stated stressors.  For example, he stated of one such stressor rather casually, "Um.  I'm thinking about it.  I don't want to say it was like a game.  I guess I would try to forget about it."  In the absence of Criterion A, the VA examiner was unable to diagnose the appellant with PTSD.  See VA Mental Disorders Examination Report, May 27, 2010.

With respect to the appellant's contentions that he has suffered from PTSD since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  However, the Board finds that the appellant's lay statements in the present case are outweighed by the service treatment records, post-service treatment records, and the negative May 2010 VA medical opinion, none of which diagnosed him with PTSD.

In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of a PTSD diagnosis, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The appellant's claim fails on element (1) of Hickson.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.

Analysis - Acquired Psychiatric Disorder

As noted above, the appellant has been diagnosed with depressive disorder, NOS, and psychotic disorder, NOS.  See VA Mental Disorders Examination Report, May 27, 2010.  As such, element (1) under Hickson, current disability, has been satisfied.  See Hickson, supra.

Review of the appellant's service treatment records reveals that upon entry into service, all systems were considered normal.  See Standard Forms (SF) 88 & 89, Service Entrance Examination Reports, May 14, 1969.  In November 1971, the appellant stated that he was very concerned for his wife, who was caring for their eight month old child while she was pregnant with their second child, while also abusing drugs.  A chaplain recommended that the appellant request a hardship discharge from the Navy to return home to his wife.  Thereafter, the appellant sought mental health assistance.  Upon mental status examination, the appellant was mildly tense and concerned and his behavior was considered appropriate.  He exhibited no disorders of thought content, sensorium was within normal limits and his judgment was good.  The appellant was diagnosed with transient situational disturbance.  See Service Treatment Record, November 18, 1971.

On December 1, 1971, the appellant received medical attention due to an attempted drug overdose.  Upon mental status examination, the examiner noted that the appellant's mental status was entirely intact and there were no signs of depression.  In diagnosing the appellant with acute situational adjustment reaction (with no danger to himself or others), the examiner stated that the appellant "took a drug overdose in a manipulative attempt to receive a discharge."  See Service Treatment Record, December 1, 1971.

When he was seen several days later, the appellant stated that he was very frustrated that he could not apply for a hardship discharge because his wife refused to cooperate and did not submit any statements in support of his claim.  Due to frustration, the appellant attempted to overdose on medication.  The appellant stated that he was unable to keep himself from again attempting suicide unless he was able to see himself being close to his wife at some time in the near future.  The examiner noted that this statement "had a certain manipulative quality to it."  The appellant's prior diagnosis of transient situational disturbance in a personality disorder was continued.  The examiner recommended the appellant for administrative discharge as it was anticipated that he would continue to frequent sick call due to subjective emotional complaints, it was anticipated that he would be an ineffective service member and that he had no motivation for remaining on active duty.  See Service Treatment Record, December 3, 1971.

Based on the above, the Board concludes that element (2) under Hickson has arguably been met.  See Hickson, supra.
Turning to crucial Hickson element (3), nexus, the Board notes that after discharge in December 1971, the appellant was next seen in May 1976.  At that time, the appellant sought treatment at the VA Medical Center (VAMC) with complaints of not feeling well with no energy.  The examiner noted that the Veteran "had attributed this to probably physical illness and was surprised to find himself talking to someone in psychiatry."  The appellant was diagnosed with mild depression, perhaps of neurotic proportions, and was noted to be a "responsible young man who tends to put himself and his needs last."  See VAMC Treatment Record, May 21, 1976.  The appellant was seen at the VAMC again in February 1977, at the urging of his girlfriend, who made the appointment for him.  At that time, the appellant complained of "nervousness" for the past several months.  He indicated that he had recently stopped attending school and had quit his job.  The appellant was unable to identify any precipitants to these changes in his life, but noted that he smoked marijuana approximately every three days.  The examiner diagnosed the appellant with passive-aggressive personality disorder.  The appellant specifically stated that he had not received any psychiatric treatment since his discharge from service.  See VAMC Treatment Record, February 7, 1977.  There is no indication the appellant received any mental health treatment from this time until the early 2000s.

The appellant was afforded a VA mental disorders examination in May 2010.  The VA examiner noted that the appellant had been diagnosed at the Atlanta VAMC as having a depressive disorder, NOS.  The VA examiner opined that this seemed an appropriate diagnosis for him.  He reported regular auditory and visual hallucinations, as well as some paranoia, and clearly had some disorganization in his thinking, indicating a possible diagnosis of psychotic disorder, NOS.  Schizoaffective disorder could not be ruled out, though there was no compelling evidence for an anxiety disorder.  

The VA examiner noted that it was somewhat unclear when these problems began.  The appellant did make a suicide attempt in 1971, but this was described as being manipulative in quality, with the design of obtaining a hardship discharge.  He was not diagnosed with any major mental illness at the time, and was thought not to show signs of depression around the time of the suicide attempt.  It did not appear that he accessed care again until 1976, when he complained of weakness and loss of appetite, exhibited "surprise" at speaking with a psychiatrist, and was diagnosed with mild depression thought to be of possible neurotic proportion, which seemed situational in nature.  In 1977, he was seen at the urging of a girlfriend and did not report any mental health problems from his standpoint, though he was diagnosed with a personality disorder at that time.  

Thereafter, the appellant seemed to function well until the early 2000s, following his retirement due to complications of diabetes.  He was found to have major depression by the SSA and was felt to be severely impaired by unspecified mental health problems in 2006, according to his civilian physician.  The Atlanta VAMC consistently diagnosed the appellant with depressive disorder, NOS.  The VA examiner stated that she was unable to draw a clear nexus between the current symptoms and the transient situational disturbance he was said to have experienced while in service.  Thus, it was the VA examiner's opinion that it was less likely than not that the appellant's current mental health condition is the result of his time in active duty service.  See VA Mental Disorders Examination Report, May 27, 2010.

In support of the appellant's claim, his representative asserts that the naval psychiatrist who initially diagnosed the appellant with transient situational disturbance would have misdiagnosed the appellant.  The appellant's representative stated "considering the chronic nature of mental health conditions and the manner in which it may wax and wane, it is plausible, had the psychiatrist engaged in more treatment and evaluations, he would have altered his diagnosis."  See Written Brief Presentation, November 15, 2010.  The appellant himself also contends that his current psychiatric disorders are the result of his active duty service.

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  However, the Board finds that the appellant's lay statements in the present case are outweighed by the post-service treatment records and the negative VA medical opinion cited above.  

The Board acknowledges that the appellant is competent to give evidence about what he experiences; for example, he is competent to discuss his psychiatric difficulties.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Neither the appellant nor his representative, however, is competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Although the appellant has established that he currently suffers from mental health disabilities, the evidence of record does not support a finding that these conditions are the result of his time in service.  The appellant's claim fails based on Hickson element (3).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a psychiatric disorder, to include depression, anxiety and PTSD, is denied.


REMAND

The Board is cognizant of the fact that the appellant's claim of entitlement to service connection for DM has been in adjudicative status since April 2004, and it has already been remanded in the past.  Consequently, the Board wishes to assure the appellant that it would not be remanding this claim again unless it was essential for a full and fair adjudication of his claim.

Review of the appellant's VA claims file reveals that additional development is necessary to determine whether the appellant had in-country service in Vietnam.  As noted above, the appellant was stationed aboard the U.S.S. PITKIN COUNTY from September 1, 1970 to September 1, 1971.  Based on a response from the VA Personnel Information Exchange System (PIES), the U.S.S. PITKIN COUNTY was in Vietnamese territorial waters during the appellant's time in service from November 20, 1970 to January 11, 1970 and from March 1, 1971 to March 4, 1971.  See PIES Response, January 17, 2003.  

It does not appear that the appellant's complete Service Personnel File (201 File) has been associated with the VA claims file.  As these records could aid in determining whether the appellant set foot in Vietnam during service, they must be obtained.

Further, upon reviewing the May 2005 response from United States Army and Joint Services Records Research Center (JSRRC), formerly referred to as the United States Armed Services Center for Unit Records Research, the Board notes that the ship histories for the U.S.S. PITKIN COUNTY were provided for 1968 and 1969.  As stated above, the appellant was only stationed aboard the U.S.S. PITKIN COUNTY from September 1970 to September 1971.  The ship histories for these two years were not associated with the VA claims file.  JSRRC also noted that additional information could be obtained from the Chief of Naval Operations, Awards and Special Projects Branch.  The RO did not request these additional records.  The June 2004 letter from the National Archives also indicated that additional information regarding the command history for the U.S.S. PITKIN COUNTY could be requested from Naval Historical Center.  

The RO must obtain all of the available aforementioned records to assist in determining whether the appellant had in-country service in Vietnam.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the appellant's Service Personnel Records (201 File) and associate it with the VA claims file.  Any response received in association with this request should be memorialized in the VA claims file.

2.  The RO/AMC should contact the JSRRC to obtain any available ship histories from the U.S.S. PITKIN COUNTY, dated from November 1970 through January 1971 and for March 1971, to determine whether the appellant had in-country service in Vietnam during his tour of duty.  Any response received in association with this request should be memorialized in the VA claims file.

3.  The RO/AMC should contact the Chief of Naval Operations, Awards and Special Projects Branch, to determine whether the U.S.S. PITKIN COUNTY received any awards for the periods dated November 1970 through January 1971 and for March 1971.  Any response received in association with this request should be memorialized in the VA claims file.

4.  The RO/AMC should also contact that Naval Historical Center for any documentation regarding the U.S.S. PITKIN COUNTY for the periods dated November 1970 through January 1971 and for March 1971.  Any response received in association with this request should be memorialized in the VA claims file.


5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for DM should be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


